DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2013 009 432 A1 to Gilles in view of US 2012/0326495 A1 to Trageser.
Re-claim 1, Gilles teaches in figure 2 a hydraulic unit of a brake system, comprising: a housing having a first diameter (i.e. inner diameter of chamber 14); an oil supply part 18 that supplies oil to the housing, the oil supply part is disposed to communicate with the housing; an oil discharge part (outlet as part of check valve 67) is disposed in a center region of the housing and discharges the oil to an outside of the housing, the oil discharge part is separated from the oil supply part, and disposed to communicate with the housing; a piston 16 is movably mounted on the housing, to open and close the oil supply part and the oil discharge part, the piston comprises: an opening and closing part (upper part of the piston, see figure 2) movably mounted in the housing, to open and close the oil supply part and the oil discharge part; a support part (i.e. support plate) is fixed to the inside of the housing; and an elastic part 22 has one side supported by the support part and the other side contacting the opening and closing part, the elastic part provides an elastic force to the opening and closing part, wherein the opening and closing part comprises: an opening and closing body moved in the housing; and an opening and closing protrusion 23 protruding from another side of the opening and closing body (see annular protrusion illustrated in the figures), surrounding the oil discharge part, capable of contacting the oil supply part, and configured to block a flow path to which the oil discharge part and the oil supply part are connected, when contacted with the oil supply part, wherein the opening and closing protrusion has an inclined part (as illustrated in the figures) which is inclined downward toward the outside from the oil discharge part, wherein an upper end of the inclined part is contacted with the oil supply part so as to expose a part of the oil supply part, the housing includes at least one step portion having a third diameter wider than the first diameter, the support part is fixed to an inside of the step portion.  However, Gilles fails to teach the support part tapers to a second diameter less than the first diameter.
Trageser teaches as prior art a hydraulic unit with a support part 1112 (see figure 11) that tapers to a second diameter.  The second diameter is interpreted as the lowermost point of the taper adjacent the spring, this would assist in keeping the spring laterally positioned.  As modified for Gilles, this diameter would be adjacent the outer diameter of the spring, and thus less than the first diameter.  Each support plate is interchangeable with one another, as each performs the same function.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the support part of Gilles may be provided with a taper as taught by Trageser, for retaining lateral positioning of the spring and the support part having a taper performs in the same manner as a support part without a taper.
The recitation “contacted with the oil supply part” is not clearly defined in the specification, and is thus interpreted as including any adjacent portion of the oil supply part.  The upper end is shown as contacting an edge of the oil supply part, and is thus interpreted as contacting the oil supply part.

    PNG
    media_image1.png
    620
    636
    media_image1.png
    Greyscale

Re-claim 9, the opening and closing protrusion 23 is not contacted with the oil discharge part.

Claim(s) 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilles in view of Trageser as applied to claim 1 above, and further in view of US 5,390,995 to Zirps.
Re-claim 4, Gilles fails to teach the opening and closing part further comprising a stopper formed on one side of the opening and closing body, configured to block the elastic part separating from the opening and closing body.
Zirps teaches a hydraulic unit having an opening and closing part comprising a stopper formed on one side of the opening and closing body (see figure 2), configured to block an elastic part 34 separating from the opening and closing body.  The stopper provides a seat and lateral stability for the elastic part.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the opening and closing part of Gilles with a stopper formed on one side of the opening and closing body, configured to block the elastic part separating from the opening and closing body as taught by Zirps, so as to provide a seat and lateral restraining feature for the elastic part.
Re-claim 7, the elastic part 22 is a coil spring.  As modified by Zirps, the coil spring would have surrounded the stopper.
Re-claim 8, the piston further comprises a sealing part 25 mounted on an outer surface of the opening and closing body, the sealing part blocks oil leakage between the opening and closing body and the housing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

October 4, 2022